JUDGE ROBERTSON
delivered the opinion op the court:
The legislation of the State, and city ordinances harmonizing with it, appropriated the city jail in Newport to municipal uses, under the care and superintendence of a special keeper, independent of the county jail and County jailer, whose duties and responsibilities are confined to the county jail, and cannot conflict with those of the city jailer. If a State prisoner be, as he may be, committed to the city jail, his custodian will be the city jailer, and the county jailer will neither have control over him nor be responsible for his safe-keeping; and, consequently, he has no official right of visitorial access to, or supervision over, the city jail.
Wherefore, the judgment giving the appellee, as county jailer, such rights over the appellant as city jailer, is reversed, and the case remanded, with instructions to dismiss the proceeding.